ACCEPTED
                                                                                                     06-14-00105-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                2/2/2015 12:54:47 PM
                                                                                                     DEBBIE AUTREY
                                                                                                              CLERK



                                      NO. 6-14-00105CR
                                                                                 FILED IN
                                                                          6th COURT OF APPEALS
STATE OF TEXAS                                  §     IN THE COURT          TEXARKANA, TEXAS
                                                                          2/5/2015 10:28:00 AM
                                                §
                                                                              DEBBIE AUTREY
                                                                                  Clerk
vs.                                             §     OF APPEALS
                                                §
TIMOTHY BATES                                   §     SIXTH APPELATE DISTRICT



             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Timothy Bates, Appellant in the above styled and numbered cause, and

moves this Court to grant and extension of time to file Appellant's brief pursuant to Rule 38.6 of

the Texas Rules of Appellant Procedure and for good cause shows the following:

                  1. This case is on appeal from the County Court at Law No. 2, Hunt County,

                      Texas;

                  2. The case below was styled State of Texas vs. Timothy Bates, Cause

                      Number CR1301437.

                  3. Appellant was convicted of Driving While Intoxicated.

                  4. Appellant was sentenced to 180 days in jail probated for two years and a

                      $400 fine.

                  5. Notice of Appeal was given on June 12, 2014.

                  6. The Clerk's record was filed on July 7, 2014; The Reporter's record was

                      filed on November 18, 2014.

                  7. Appellant's brief is currently due on January 21, 2014
                   8. Appellant requests an extension of time so that this brief is accepted the

                       day of submission.

                   9. No extension has previously been requested in this case.

                   10. Appellant is not currently incarcerated.

                   11. Appellant relies on the following facts as good cause for the extension

                       requested:

                Appellant's attorney, Jessica Edwards, has received the record but has had

insufficient time to adequately examine the record in order to effectively prepare a brief in this

case.

                Counsel would also show this court that, since receiving the record in this case,

counsel became very ill with infectious colitis which required two separate hospital stays for

treatment. Additionally, the Thanksgiving holiday fell between the time of receiving the record

and the due date of Appellant's brief.

                   WHEREFORE, PREMISIS CONSIDERED, Appellant prays that this

Court would grant Appellant's Motion to Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.



                                             Respectfully submitted,


                                             _/s/Jessica Edwards___________________
                                             Jessica Edwards SBN: 24000994
                                             P.O. Box 9318
                                             Greenville, Texas 75404
                                             Tel: (903) 513-0510
                                             Fax: (903) 200-1359
                                             E-Mail: jessicaedwardslaw@gmail.com
                                             Attorney for Timothy Bates
                              CERTIFICATE OF SERVICE

       This is to certify that on January 7, 2015, a true and correct copy of the above and

foregoing document was served on the Hunt County Attorney's Office, by hand delivery.




                                          Jessica Edwards